Case 1:20-cv-21601-KMW Document 23-2 Entered on FLSD Docket 04/30/2020 Page 1 of 2

                                                                     U.S. Department of Justice
                                                                     Consumer Protection Branch

  Ross S. Goldstein, Senior Litigation Counsel                                  Overnight and Hand Deliveries Only:
  Ross.Goldstein@usdoj.gov                            P.O. Box 386                    450 Fifth Street NW, Suite 6400
  Direct Line: 202-353-4218                       Washington, DC 20044                        Washington, DC 20001




                                                             April 28, 2020


      VIA EMAIL

      Genesis II Church of Health and Healing
      Mark, Jordan, Joseph, and Jonathan Grenon
      2014 Garden Lane
      Bradenton, Florida 34205

                   Re: United States of America v. Genesis II Church, et al., No. 20-21601-CIV (Southern
                       District of Florida)

      Gentlemen:

      Rule 7.1 of the Local Rules of the United States District Court for the Southern District of
      Florida require that we make a “reasonable effort to confer (orally or in writing), with all
      parties or non-parties who may be affected by the relief sought [by a motion] in a good faith
      effort to resolve by agreement the issues to be raised in the motion” prior to filing any such
      motion with the court. Local R. 7.4(a)(3). Accordingly, this letter is sent to advise you that
      the United States intends to move the district court to issue an order to show cause why you
      should not be held in contempt for disobedience and resistance of the temporary restraining
      order issued on April 17.

      More specifically, the United States is aware that Genesis II Church of Health and Healing
      (“Genesis”) has been directing and referring consumers inquiring about obtaining MMS
      from Genesis to other MMS providers. In addition, the Genesis websites similarly continue
      to provide contact information and links for various “G2 Sacrament Providers.” See, e.g., G2
      Sacrament Providers – Genesis II Church of Health & Healing (Official),
      http://genesis2church.ch/mms/providers.

      The court’s temporary restraining order clearly prohibits each defendant and any “Associated
      Persons” from “directly or indirectly, label[ing], hold[ing], or distribut[ing] … MMS.”
      Temporary Restraining Order, at 3. At a minimum, therefore, it appears that you (and
      Genesis) are disobeying and resisting this provision by indirectly distributing and causing
      the distribution of MMS.
Case 1:20-cv-21601-KMW Document 23-2 Entered on FLSD Docket 04/30/2020 Page 2 of 2



     Genesis II Church of Health and Healing, et al.
     April 28, 2020
     Page 2


     As a result and pursuant to the Local Rule described above, unless each of you (1) takes
     immediate action to bring your websites, communications, and practices into complete
     compliance with the court’s order, and (2) notifies the United States by return email
     describing in detail what steps you have taken to do so by no later than 5:00 p.m. EDT
     tomorrow, April 29, 2020, the United States will thereafter file its motion for an order to
     show cause with the court. You should be aware that should you ultimately be found to be in
     contempt, in addition to other sanctions, the court may require you to pay the government’s
     costs and attorney’s fees associated with its motion. See, e.g., TracFone Wireless, Inc. v. Holden
     Property Servs., LLC, 103 F. Supp. 3d 1357, 1360 (S.D. Fla. 2015).

     If any of you wish to further confer in good faith with the government in an effort to resolve
     this issue, please contact me immediately, but no later than 5:00 p.m. tomorrow. If you have
     retained counsel, please forward this letter to them immediately.

                                                         Very truly yours,
                                                                                   Digitally signed by ROSS GOLDSTEIN
                                                                                   DN: c=US, o=U.S. Government, ou=Dept
                                                                                   of Justice, ou=CIV, cn=ROSS GOLDSTEIN,
                                                                                   0.9.2342.19200300.100.1.1=15001001029
                                                                                   022
                                                                                   Date: 2020.04.28 16:59:39 -04'00'
                                                         Ross S. Goldstein
                                                         Senior Litigation Counsel


     cc: AUSA Matthew Feeley
         SLC David Frank
